Filed 9/26/13 P. v. Turner CA2/6


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      SECOND APPELLATE DISTRICT
                                                     DIVISION SIX

THE PEOPLE,                                                                         2d Crim. No. B247761
                                                                                  (Super. Ct. No. F481519)
     Plaintiff and Respondent,                                                    (San Luis Obispo County)
v.
JOHN ANTHONY TURNER,
     Defendant and Appellant.


                    John Anthony Turner appeals the judgment of conviction following his
plea of no contest for failure to register as a sex offender with a prior out of state
conviction. (Pen. Code, § 290.005, subd. (a)).1 Appellant admitted the prior
conviction was a strike within the meaning of the Three Strikes Law (§§ 667, subds.
(c)(1) & (e)(1); 1170.12, subds. (a)(1) & (c)(1)). The trial court denied a Romero
motion (People v. Superior Court (Romero) (1996) 13 Cal.4th 497) to strike the prior
strike conviction and sentenced appellant to 32 months state prison (16 month low
term, doubled based on the prior strike). Appellant was ordered to pay a $720
restitution fine (§ 1202.4, subd. (b)), a $720 parole revocation fine (§1202.45), a $40
court security fee (§ 1465.8), and a $30 criminal conviction assessment (Gov. Code, §
70373).


1   All statutory references are to the Penal Code unless otherwise stated.
               We appointed counsel to represent appellant in this appeal. After
counsel’s examination of the record, counsel filed an opening brief in which no issues
were raised.
               On August 5, 2013, we advised appellant that he had 30 days within
which to personally submit any contentions or issues he wished us to consider. On
September 13, 2013 we received a letter from appellant stating that the trial court
abused its discretion in not striking the 1983 out-of-state conviction for sexual abuse.
The probation report indicates that appellant was convicted in West Virginia of first
degree sexual abuse, armed robbery, and residential burglary, and was sentenced to
state prison. Appellant also had prior convictions for illegal possession of a firearm,
burglary, theft, malicious destruction of property, and making criminal threats.
               We have examined the entire record and are satisfied that appellant's
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106,
126.)
               The judgment is affirmed.

               NOT TO BE PUBLISHED.


                                           YEGAN, J.


We concur:



               GILBERT, P.J.



               PERREN, J.




                                            2
                               Ginger E. Garrett, Judge

                     Superior Court County of San Luis Obispo

                        ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director, Richard B. Lennon, Staff Attorney, for
Appellant.

      No appearance for Respondent.




                                          3